Citation Nr: 0900233	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  07-05 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependent's educational assistance under 
38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1968 to April 1972; 
the appellant is his son.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a decision of the 
education processing center at the Muskogee RO dated in March 
2006.  


FINDING OF FACT

The veteran is in receipt of a 10 percent rating for service-
connected disabilities, which include tinnitus and hearing 
loss; a permanent total disability rating, due to service-
connected disabilities, is not in effect.  


CONCLUSION OF LAW

The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met.  38 U.S.C.A. §§ 
3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3021 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  
There is no possibility that any additional notice or 
development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Thus, any deficiency of notice or of the duty to 
assist constitutes merely harmless error.  

The appellant is the son of a veteran with a compensable 
disability rating.  He contends that a VA hearing test shows 
that the veteran has a 100 percent permanent total disability 
rating.  He contends that his father's service-connected 
disabilities should entitle him to Dependents' Educational 
Assistance (DEA) allowance under Chapter 35, Title 38, United 
States Code, regardless of the disability percentage.  

VA law provides that DEA benefits under Chapter 35, Title 38, 
United States Code, may be paid to a child or a spouse or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  As pertinent to this appeal, basic 
eligibility for DEA exists if the veteran has a permanent 
total service-connected disability.  38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. § 3.807(a), 21.3021.  In this case, the RO 
verified, in April 2007, that the veteran was receiving 
benefits for service-connected disabilities rated 10 percent 
disabling.  A total disability may be assigned where the 
veteran's service-connected disabilities are rated 100 
percent disabling under the rating schedule, or if the 
veteran is unemployable due to service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341  (2008).  Thus, his 
payment at the 10 percent rate establishes that he is not in 
receipt of a total disability rating, either based on a 100 
percent rating, or on unemployability.

The appellant submitted reports from a November 2006 
audiology consultation, which he believes shows the requisite 
disability.  The audiogram report submitted by the appellant, 
dated in November 2006, does not contain sufficient 
information for a rating, but, on its face, does not contain 
findings which could conceivably result in a 100 percent 
rating, under the rating schedule.  More importantly, the RO 
subsequently verified that the veteran is not in receipt of a 
total disability rating; thus, it is not necessary to obtain 
further findings related to that examination.  In this 
regard, the appellant's entitlement is derived from the 
veteran's actual disability status; he cannot claim an 
increased rating for the veteran.  

Although sympathetic to the appellant's arguments, 
nevertheless, the Board is bound in its decisions by 
applicable statutes enacted by Congress.  Payments of 
monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Congress did not enact any exceptions to the above-discussed 
legal provisions which would permit a grant of the requested 
benefit, and we are not free to disregard the law.  In this 
case, there is no legal basis on which the appellant's claim 
can be granted.  As the law and not the evidence is 
dispositive in this case, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to Chapter 35 DEA is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


